Title: To Thomas Jefferson from Benjamin Hawkins, 14 June 1786
From: Hawkins, Benjamin
To: Jefferson, Thomas



Dear Sir
New-York the 14th of June 1786

The queres you gave me I have put into the best possible train to be answered considering the class of people from whom that kind of information is to be obtained, and I expect returns will be made to me this summer.
The Languages I was particularly attentive to during my residence at the Treaties and among some of the Tribes, and I shall send you a vocabulary of the Cherokee and Choctaw languages extended only to the most common objects in Nature. Between these two there is not the least affinity. The latter and the Chickasaws is radically the same, and they converse with ease together without the intervention of interpreters.
All the interpreters I saw, being unacquainted with the principles of grammar, made it difficult to comprehend the variation of the nouns and verbs, their agreement and Concord, in so much, that although you, in conversing on the most common subjects, may know the appellations distinctly, yet in connecting them either from some peculiar jesture or manner of pronunciation it is very difficult to comprehend the agreement.

Alexander McGillivray, a half breed, one of the Chiefs of the Creeks who is a man of good sense, well versed in our Language and customs, will be particular in his information respecting his nation as his large possessions in the heart of his country will afford him leisure to attend to the queres, and his taste for natural history with a good library which he has collected will make that attention amusement for him.
You will see by the Treaties which I enclose how attentive I have been to the rights of these people; and I can assure you there is nothing I have more at heart than the preservation of them. It is a melancholy reflection that the rulers of America in rendering an account to Heaven of the aborigines thereof will have lost every thing but the name. The interposition of Congress without the co-opperation of the southern States is ineffectual, and Georgia and North Carolina have refused by protesting against their authority. The former will not allow that the Indians can be viewed in any other light than as members thereof, and the latter allows a right of regulating Trade only without the fixing any boundary between the Indians and citizens, as they claim all the Land westward according to their bill of rights and that the Indians are only tenants at will.
There are five tribes only in the Southern States who live in a state of Independence and among them have been incorporated the remains of the few of the Natchez, Euches and some others with them who exist now only in name. Those who make more of them do it from imperfect information and give the names of the settlements of the Tribes as different Tribes. The gun men of these Tribes are thus estimated by the Commissioners of the southern Indian officers.

  

Cherokees
 2,000



Chicksaws
  800
  including some Natchez, &c.


Choctaws
 6,000
  


Creeks
 5,500
  



14,300
  


The Cawtawbas are members of the State of South Carolina and are about 60.
The Commissioners further reported that the old men unfit for hunting and the women and children may be four times that number.
The Cherokees, Chickasaws and Creeks have large stocks of  Cattle and depend much on them for their subsistence. The Choctaws are less provident and suffer much in consequence of it.
I have the honour to be with sincere esteem & regard Dear Sir Your most obedient & humble servant,

Benjamin Hawkins

